Mr. Justice GREENWOOD
delivered the opinion of the court.
Several suits were brought by the Keystone Pipe & Supply Company and others against the New-Tex Refining Company and the New-Tex Pipe Line Company and against J. P. Howe and H. C. Meier, who were trustees and shareholders in the two companies, to recover the amount of various debts and to enforce liens. The suits were consolidated and numerous additional parties intervened seeking judgments against the New-Tex Refining Company and J. P. Howe and H. C. Meier upon indebtedness of the Refining Company.
The trial resulted in a judgment described by the Court of Civil Appeals as “long and intricate,” under which various plaintiffs and numerous interveners recovered judgment against one or the other company and against J. P. Howe and H. C. Meier. From this judgment Howe and Meier appealed and the Fort Worth Court of Civil Appeals affirmed' the judgment after *161slightly reforming it. 242 S. W., 1091 to 1098. The writ of error was granted Howe and Meier.
The principal contention of plaintiffs in error that they should be relieved of personal liability on the contracts of the companies in which they were shareholders cannot be sustained under the rules announced today in the case of Thompson v. Schmitt, 115 Texas, 53, and the opinion in that case renders unnecessary any further discussion of this contention.
It appears that the judgment complained of by plaintiffs in error awards a recovery to intervenors Frances G. Brooks, J. H. Grotty, Eva Mae Womack, Southern Oxygen & Hydrogen Company, Martin’s Book and Stationery Company, and W. P. Pritchard, against plaintiffs in error, on claims aggregating in excess of two thousand dollars, without any pleadings having been filed in behalf of intervenors when the trial began, and without the plaintiffs in error having been given opportunity to offer any defense to the intervention. Under these circumstances the judgement in favor of these intervenors cannot be sustained on direct attack on appeal. The error in rendering the judgment for the named intervenors was seasonably complained of. Because of such error, the judgments of the District Court and of the Court of Civil appeals must be reversed and the cause remanded to the District Court. It is so ordered.